DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they contain improper and/or missing shading and cross hatching. Specific cross hatching depicts specific materials. See MPEP 608.02 and 37 CFR 1.84.  
The drawings are objected to because they are grey scale and of poor line quality. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. See MPEP 608.02 and 37 CFR 1.84.  
It appears the drawings may have been improperly converted during submission. The examiner suggest Applicant review submission guidelines which state in part: “To obtain sufficient quality so that all details in the images are reproducible in black and white in the eighteen-month publication and the printed patent, images should be scanned at a minimum resolution of 300 DPI. Furthermore, PAIR is only capable of displaying portrait orientation. Users should not submit landscape oriented drawings via EFS-Web because PAIR will automatically convert the image to portrait, which may cause the images to be distorted during viewing.”
See:  https://www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11
.   
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both the ends of tubulars 21-22 in Fig. 1, 5 and the plate in Fig. 4.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “internal spiral conduit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Due to machine translation issues it is unclear what the structure of the apparatus comprises, how individual components interact, or how specific method steps are performed. Some, but not all examples, are as follows:
Claim 1 includes the limitation(s): “An internal spiral conduit bearing capacity reinforcing device …” It is unclear what an “internal spiral conduit bearing capacity reinforcing device” is. It is unclear if the “internal spiral conduit” is part of the reinforcing device or if the reinforcing device itself is a separate component that, when installed with an ‘internal spiral conduit’ reinforces the bearing capacity of the internal spiral conduit. The specification as filed does not provide detail related to the phrase. It is unclear if the internal spiral conduit refers to the box end of a threaded box/pin connection.
The specification (published) [0004-0006] describes the invention as avoiding subsidence or sinking of a conduit, by [0007] increasing the effective contact area of a riser or conduit with the seabed soil, however, [0033-0034] describes the normal working state as providing a plurality of open through-holes to reduce the effective contact area with the seabed. 
The specification as filed in some sections describes the “internal spiral conduit bearing capacity reinforcing device” as sitting on the seabed, however, Fig. 5 shows the device above the rotary table. The rotary table is located near the rig floor (see upper arrow below) while the surface casing / seabed / BOP stack is located at the seafloor (see lower arrow below). 


    PNG
    media_image1.png
    593
    629
    media_image1.png
    Greyscale

The specification (published) [0004-0006] describes the invention as avoiding subsidence or sinking of a conduit, by [0007] increasing the effective contact area of a riser or conduit with the seabed soil, however, [0047] describes “… internal spiral conduit bearing capacity reinforcing device may be used… plurally at the same time, so as to increase the bearing capacity of the conduit to the greatest extent…” It is unclear how multiple “internal spiral conduit bearing capacity reinforcing devices” may surround the same pipe and sit on the seabed. 
It is additionally unclear if the “internal spiral conduit bearing capacity reinforcing device” is inside or outside the riser/surface casing, attached to the wellhead, attached to the BOP, or located midway between the seabed and the rig floor. The figures do not show the relationship between the device and the described environment. 
Claim 1 includes the limitation(s): “a male buckle end … and a female buckle” the specification (published) [0030] describes the male and female buckles as connected “in threaded connection” however, buckles are not known to be threaded connectors but a connector that attaches two components via a catch.
Claim 10 includes the limitation(s): “a male buckle … and a female buckle… a buckling operation…” 
It is unclear what a buckling operation is. The specification as filed does not describe a buckling operation and uses language identical or similar to the claims. 
Claims 2-10 are also rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Due to machine translation issues it is unclear what the structure of the apparatus comprises. Some, but not all examples, are:
Claim 1 includes the limitation(s): “An internal spiral conduit bearing capacity reinforcing device …” It is unclear what an “internal spiral conduit bearing capacity reinforcing device” is. It is unclear if the “internal spiral conduit” is part of the reinforcing device or if the reinforcing device itself is a separate component that, when installed with an ‘internal spiral conduit’ reinforces the bearing capacity of the internal spiral conduit. The specification as filed does not provide detail related to the phrase. It is unclear if the internal spiral conduit refers to the box end of a threaded box/pin connection.
The specification (published) [0004-0006] describes the invention as avoiding subsidence or sinking of a conduit, by [0007] increasing the effective contact area of a riser or conduit with the seabed soil, however, [0033-0034] describes the normal working state as providing a plurality of open through-holes to reduce the effective contact area with the seabed. 
The specification as filed in some sections describes the “internal spiral conduit bearing capacity reinforcing device” as sitting on the seabed, however, Fig. 5 shows the device above the rotary table. The rotary table is located near the rig floor (see upper arrow below) while the surface casing / seabed / BOP stack is located at the seafloor (see lower arrow below). 


    PNG
    media_image1.png
    593
    629
    media_image1.png
    Greyscale

The specification (published) [0004-0006] describes the invention as avoiding subsidence or sinking of a conduit, by [0007] increasing the effective contact area of a riser or conduit with the seabed soil, however, [0047] describes “… internal spiral conduit bearing capacity reinforcing device may be used… plurally at the same time, so as to increase the bearing capacity of the conduit to the greatest extent…” It is unclear how multiple “internal spiral conduit bearing capacity reinforcing devices” may surround the same pipe and sit on the seabed. 
It is additionally unclear if the “internal spiral conduit bearing capacity reinforcing device” is inside or outside the riser/surface casing, attached to the wellhead, attached to the BOP, or located midway between the seabed and the rig floor. The figures do not show the relationship between the device and the described environment. 
Claim 1 includes the limitation(s): “a male buckle end … and a female buckle” 
Claim 10 includes the limitation(s): “a male buckle … and a female buckle… a buckling operation…” 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “buckle” in the claims is used by the claim to mean “threaded connectors,” while the accepted meaning is “a fastening for two lose ends that is attached to one and hold the other by a catch” The term is indefinite because the specification does not clearly redefine the term. 
It is unclear what a buckling operation is. The specification as filed does not describe a buckling operation and uses language similar to the claims. 
Claim 10 recites multiple elements previously introduced in claim 1, from which claim 10 depends (e.g. a female buckle… a conduit placed… a rotary table surface…" It is unclear if the elements (e.g. female buckle, etc …) in claim 10 are the same elements (e.g. female buckle, etc …) previously recited in the parent claim or if additional identical elements (e.g. female buckle, etc …) are being introduced.
Claims 2-10 are also rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - Prior Art
The Examiner notes that no art rejection has been made for claims 1-10 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112 rejections has been resolved by the Applicant.

	The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Blackburn (US1743101) teaches an internal spiral conduit bearing capacity reinforcing device, comprising: 
a reinforcing mechanism (Blackburn Fig. 1) having a reinforcing body (Blackburn 12) and a reinforcing disc (Blackburn 6) connected to a lower portion of the reinforcing body, 
a plurality of reinforcing rib plates (Blackburn 16) being spaced apart in a circumferential direction of the reinforcing body and connected to the reinforcing disc, 
wherein the reinforcing disc is provided with a plurality of accommodating spaces (Blackburn near 17/11) which are spaced apart in a circumferential direction thereof but does not expressly state the reinforcing disc provided therein with a movable sector plate, respectively, and the reinforcing disc at each of the accommodating spaces is provided with a perforated portion which can be blocked by the sector plate; and 
a connecting portion having a male buckle end connected to a lower end of the reinforcing body, and a female buckle end connected to an upper end of the reinforcing body.

Golovinskij (US 20190360281) teaches an internal spiral conduit bearing capacity reinforcing device, comprising: 
a reinforcing mechanism (Golovinskij comprising 142) having a reinforcing body (Golovinskij unlabeled portion above 142 Fig. 7M) and a reinforcing disc (Golovinskij 142) connected to a lower portion of the reinforcing body, 
a plurality of reinforcing rib plates (Golovinskij see Fig. 7M near 142) being spaced apart in a circumferential direction of the reinforcing body and connected to the reinforcing disc but does not expressly state wherein the reinforcing disc is provided with a plurality of accommodating spaces which are spaced apart in a circumferential direction thereof and provided therein with a movable sector plate, respectively, and the reinforcing disc at each of the accommodating spaces is provided with a perforated portion which can be blocked by the sector plate; and 
a connecting portion having a male buckle end connected to a lower end of the reinforcing body, and a female buckle end connected to an upper end of the reinforcing body.

Gibb (US 4662785) teaches an internal spiral conduit bearing capacity reinforcing device, comprising: 
a reinforcing mechanism (Gibb comprising 20/22) having a reinforcing body (Gibb 24) and a reinforcing disc (Gibb 26) connected to a lower portion of the reinforcing body, 
a plurality of reinforcing rib plates (Gibb unlabeled see Fig. 2) being spaced apart in a circumferential direction of the reinforcing body and connected to the reinforcing disc, 
wherein the reinforcing disc is provided with a plurality of accommodating spaces (Gibb 28) which are spaced apart in a circumferential direction thereof 
a connecting portion (Gibb comprising 18/32) having a male buckle end connected to a lower end of the reinforcing body, and a female buckle end connected to an upper end of the reinforcing body but does not expressly state the reinforcing disc is provided therein with a movable sector plate, respectively, and the reinforcing disc at each of the accommodating spaces is provided with a perforated portion which can be blocked by the sector plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674